DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Notice of Response to Applicants Amendment
This action is in response to applicant's amendment received on 01/04/2021. The following is the status of the claims:

Claims 1 and 4-20 are still pending.
Claims 15-20 are withdrawn.
Claims 2-3 are canceled.
Claims 1, 4-5, 7, 15-17, and 19-20 are amended.

Claim Objections
Claims 5-6 and 18 are objected to because of the following informalities:  

Regarding Claims 5-6, the claims appear to be both amended and cancelled. For examination purposes claims 5-6 are not considered cancelled.
Regarding Claim 18, the claim status identifier should be: (Withdrawn).
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Herring et al. - (US2017/0205149 - previously cited), in view of Andersen et al. - (US2194733 - previously cited and newly relied upon), hereinafter referred to as “Herring” and “Andersen” respectively.

Regarding Claim 1, Herring discloses (Figure 6) a heat exchanger (200) comprising: 
a plurality of first layers (210) for receiving a first fluid (Hot Flow), each of the plurality of first layers including one first layer flow channel (channels 208 for the hot flow) defining a first fluid flow direction (A1); and 
a plurality of second layers (212) for receiving a second fluid (Cold Flow); each of the plurality of second layers including one second layer flow channel (channels 208 for the cold flow) defining a second fluid flow direction (A2) that is substantially (as shown in Figure 6, and per Paragraph 0030, lines 10-12); 
wherein: 
each of the plurality of first layers is sandwiched between adjacent second layers (as shown in Figure 6); 
each of the plurality of second layers is sandwiched between adjacent first layers (as shown in Figure 6); and
a layer wall (walls of the body 202 that separate adjacent channels 208 so that they are each in fluid isolation from each other per Paragraph 0029, lines 8-11) is disposed between each adjacent first layer and second layer (as shown in Figure 6), fluidly separating the corresponding first layer flow channels from the corresponding second layer flow channels (as shown in Figure 6, and per Paragraph 0029, lines 8-11); 
Herring fails to teach the first layer flow channels having one or more first features and details thereof, and further fails to teach the second layer flow channels having one or more second features and details thereof.
However, Andersen teaches (Figures 1, 4 and 7) a heat exchanger (15) comprising a plurality of first flow channels (44) defining a first fluid flow direction (vertical direction relative to Figure 7, i.e. direction of combustion gases flowing inside of the channels 44 per Page 2 - Column 1 - lines 67-68), and a plurality of second flow channels (45) defining a second fluid flow direction (horizontal direction relative to Figure 4, i.e. direction of air across passages 45, per Page 2 - Column 1 - lines 69-70) that is substantially perpendicular the first fluid flow direction (as shown in Figures 1, 4 & 7, and per Page 2 - Column 1 - lines 70-71). In particular, Andersen teaches the first flow channels having one or more first features (corrugations of the walls of the tubes of the heat exchanger, as viewed from inside of the first flow channels 44), wherein each first feature comprises a riblet (49) comprising a riblet peak (riblet peak, as shown in Figure 4 as annotated below) and/or a riblet valley (riblet valley, as shown in Figure 4 as annotated below), wherein: 
the riblet peak and/or riblet valley defines a riblet slope (inclination angle of the walls leading to the peaks and valleys); 
the riblet peak and/or riblet valley defines a riblet axis (axis along the longitudinal direction of the peaks and valleys, i.e. into the paper direction, in Figure 4); and 
the riblet axis is generally parallel to the first fluid flow direction (as shown in Figures 1, 4 & 7), and 
the second flow channels having one or more second features (corrugations of the walls of the tubes of the heat exchanger, as viewed from inside of the second flow channels 45. This interpretation is consistent with applicant disclosure where the first and second features are part of a same complimentary shape between the first and second flow channels, in other words, a peak in the first flow channels correspond to a valley in the second flow channels and vise-versa), wherein each second feature comprises a turbulator (48), comprising a turbulator peak (turbulator peak, as shown in Figure 4 as annotated below) and/or a turbulator valley (turbulator valley, as shown in Figure 4 as annotated below); wherein: 
(inclination angle of the walls leading to the peaks and valleys); 
the turbulator peak and/or turbulator valley defines a turbulator axis (axis along the longitudinal direction of the peaks and valleys, i.e. into the paper direction, in Figure 4), and 
the turbulator axis is generally perpendicular to the second fluid flow direction (as shown in Figures 1, 4 & 7). 
A skilled artisan would have recognized that the addition of the plurality of features in the respective first and second flow channels would increase the surface area available for heat transfer while also providing a tortuous path for the second fluid, ultimately enhancing heat transfer efficiency.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Herring, by employing one or more first features in the first layer flow channels, wherein each first feature comprises a riblet comprising a riblet peak and/or a riblet valley, wherein: the riblet peak and/or riblet valley defines a riblet slope; the riblet peak and/or riblet valley defines a riblet axis; and the riblet axis is generally parallel to the first fluid flow direction, and by employing one or more second features in the second layer flow channels, wherein each second feature comprises a turbulator, comprising a turbulator peak and/or a turbulator valley; wherein: the turbulator peak and/or turbulator valley defines a turbulator slope; the turbulator peak and/or turbulator valley defines a turbulator axis, and the turbulator axis is generally perpendicular to the second fluid flow direction, as taught by Andersen, for the purpose of increasing the surface area available for heat transfer while also 

    PNG
    media_image1.png
    534
    816
    media_image1.png
    Greyscale

Andersen's Figure 4, Annotated by Examiner

Regarding Claims 4 and 5, Herring as modified teaches the heat exchanger of claim 1.
The recitation “wherein: the heat exchanger is additively-manufactured, the additive manufacturing defining a build direction” in lines 2-3 is considered to be a product by process limitation. MPEP 2113 clearly states "Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or (produced by additive manufacturing per Herring’s Paragraphs 00012 & 0031), meeting the limitation of the claim. Consequently a build direction (interpreted as a vertical direction) would have been inherent as part of Herring’s additively-manufacturing process. Therefore, Herring as modified further teaches, wherein:
the riblet/turbulator slope defines a riblet/turbulator slope angle (inclination angle of the walls leading to the peaks and valleys) relative to the build direction.
Herring as modified fails to teach wherein the riblet/turbulator slope angle is between 25 - 65 deg.
However, a skilled artisan would have recognized that the inclination angle of the walls leading to the peaks and valleys would be selected based at least on the desired increase in surface area, i.e. higher surface area for higher angles, while minimizing the pressure drop associated with the flow obstacle provided by the features at least in the second flow channels, i.e. higher pressure drop for higher angles.
Therefore, the riblet/turbulator slope angle is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In this case, the recognized result is that higher angles would result in higher surface area but also in higher pressure drop for the second flow. Therefore, since the general conditions of the claim, i.e. first and second flow channels each having peak/valley features, were disclosed in the prior art by Herring as modified, it is not inventive to discover the optimum workable range or value by routine experimentation, and it would have been obvious to one of .

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Herring, in view of Andersen, and further in view of Song - (US2017/0144255 - previously cited), hereinafter referred to as “Song”.

Regarding Claim 6, Herring as modified teaches the heat exchanger of claim 5 and further teaches (Andersen’s Figure 4 as annotated below) wherein: the turbulator defines a turbulator height (H); two adjacent turbulators define a streamwise-offset (D).
Herring as modified fails to teach wherein a ratio of the streamwise-offset to the turbulator height (D/H) ranges from 2 - 20.
However, Song teaches (Figure 5) a surface (106) configured for fluid flow (per Paragraph 0035, lines 11-12), the surface having turbulators (116) defining a peak (128), a valley (132), a slope (124), a height (H) and a stream-wise offset (D). In particular, Song teaches that the height of the turbulators, the width of the turbulators, and the center to center distance between turbulators is optimized to suit the particular application (per the last sentence in Paragraph 0046). Therefore, the streamwise-offset, the turbulator height, and necessarily the ratio between the streamwise-offset to the turbulator height is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In this case, the recognized result is that optimizing these values would reduce friction, resistance, or drag of the first and second fluids flowing on the respective flow channel, ultimately reducing the pressure drop across the heat 


    PNG
    media_image2.png
    353
    940
    media_image2.png
    Greyscale

Andersen's Figure 4, Annotated by Examiner

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Herring in view of Andersen as applied to claim 1 above, and further in view of Yasutake et al. - (US4729428 - previously cited), hereinafter referred to as “Yasutake”.

Regarding Claim 7, Herring as modified teaches the heat exchanger of claim 1 but fails to teach wherein a plurality of strip fins is disposed in a respective first layer or 
However, Yasutake teaches (Figures 1 & 6) a heat exchanger (1) comprising a plurality of first layers (3) for a first fluid (6); a plurality of second layers (4) for a second fluid (7); a layer wall (2) disposed between each adjacent first and second layer. In particular, Yasutake teaches wherein: a plurality of strip fins (11) is disposed in a respective first layer between corresponding adjacent layer walls (as shown in Figures 1 & 6); each of the plurality of strip fins defines a first edge (inlet edge, relative the first fluid direction) and a second edge (outlet edge, relative the first fluid direction); adjacent strip fins define an intrachannel aperture (25), the intrachannel aperture fluidly connecting: adjacent first layer flow channels (per Column 4, lines 60-65) for the purpose of disturbing and fully agitating the flow of the first fluid thus improving heat exchange efficiency.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify Herring, by employing a plurality of strip fins disposed in a respective first layer or respective second layer between corresponding adjacent layer walls; each of the plurality of strip fins defines a first edge and a second edge; adjacent strip fins define an intrachannel aperture, the intrachannel aperture fluidly connecting: adjacent first layer flow channels; and/or adjacent second layer flow channels, as taught by Yasutake, for the purpose of .  

Claims 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Herring in view of Andersen as applied to claim 1 above, and further in view of Leuschner et al. - (US2006/0289152 - previously cited), hereinafter referred to as “Leuschner”.

Regarding Claim 8, Herring as modified teaches the heat exchanger of claim 1 but fails to teach one or more zigzag transitions, each of the one or more zigzag transitions defining an adjacent zig section and zag section.
However, Leuschner teaches a heat exchanger (Figure 10) comprising a plurality of first layers (layers having flow channels 41) for a first fluid (denoted by flow arrow into channels 41 in Figure 10); a plurality of second layers (layers having flow channels 42) for a second fluid (denoted by flow arrow into channels 42 in Figure 10); and a layer wall (38) disposed between each adjacent first and second layers (as shown in Figure 10). In particular, Leuschner teaches one or more zigzag transitions (43 and/or 44, with details in Figure 1 & 5), each of the one or more zigzag transitions defining an adjacent zig section (15) and zag section (16), for the purpose of increasing the heat exchanging surface (per Paragraph 0027), thus ultimately enhancing heat transfer.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify Herring, by employing 
Regarding Claims 9-10, Herring as modified teaches the heat exchanger of claim 8 and further teaches wherein: the heat exchanger defines a major axis (axis along corresponding flow channel, such as axis 7 in Leuschner’s Figure 5); each zig section defines a zig section flow axis (axis along wall 15 in Leuschner’s Figure 5), defining a zig angle () relative to the major axis; each zag section defines a zag section flow axis (axis along wall 16 in Leuschner’s Figure 5), defining a zag angle () relative to the major axis; the zig angle is between 5 - 60 degrees; and the zag angle is between 5 - 60 degrees as to claim 9 and wherein: the zig angle is between 15 - 45 degrees; and the zag angle is between 15 - 45 degrees as to claim 10 (per Leuschner’s Paragraph 0031 where  =  = 30 degrees as to claims 9-10).
Regarding Claim 11, Herring as modified teaches the heat exchanger of claim 1 but fails to teach wherein the first and second layer flow channels are configured to define a sinuous flow pattern, the sinuous flow pattern having an amplitude and a wavelength, wherein a ratio of the amplitude to the wavelength ranges between 0.2 - 2.0.
However, Leuschner teaches a heat exchanger (Figure 10) comprising a plurality of first layers (layers having flow channels 41) for a first fluid (denoted by flow arrow into channels 41 in Figure 10); a plurality of second layers (layers having flow channels 42) for a second fluid (denoted by flow arrow into channels 42 in Figure 10); and a layer wall (38) disposed between each adjacent first and second (as shown in Figure 10). In particular, Leuschner teaches wherein the first and second layer flow channels are configured to define a sinuous flow pattern (as shown in Figures 2-3), the sinuous flow pattern having an amplitude (W/2) and a wavelength () for the purpose of increasing the heat exchanging surface (per Paragraph 0027), thus ultimately enhancing heat transfer.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to further modify Herring, by configuring the first and second layer flow channels to define a sinuous flow pattern, the sinuous flow pattern having an amplitude and a wavelength, as taught by Leuschner, for the purpose of increasing the heat exchanging surface, thus ultimately enhancing heat transfer.
Herring as modified still fails to teach wherein a ratio of the amplitude to the wavelength ranges between 0.2 - 2.0.
Leuschner does however disclose that the value for  and W are selected according to the requirement of the particular application (per Paragraph 0031) in order to increase the heat exchanging surface (per Paragraph 0027), thus ultimately enhancing heat transfer. Therefore, the value for  and W and thus necessarily the ratio (W/2)/ is recognized as a result-effective variable, i.e. a variable which achieves a recognized result. In this case, the recognized result is increasing heat transfer area while minimizing pressure drop. Therefore, since the general conditions of the claim, i.e. the first and second layer flow channels are configured to define a sinuous flow pattern, the sinuous flow pattern having an amplitude and a wavelength for the purpose of increasing the heat exchanging surface while minimizing pressure drop (per Paragraph 0027), thus ultimately enhancing heat transfer, were disclosed in the prior art by Leuschner, it is not inventive to discover the optimum workable range or value by routine experimentation, and it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention, to further modify Herring, by selecting a ratio of the amplitude to the wavelength ranging between 0.2 - 2.0.

Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Herring in view of Andersen as applied to claim 1 above, and further in view of Duesler et al. - (US2017/0044983 - previously cited), hereinafter referred to as “Duesler”.

Regarding Claims 12-14, Herring as modified teaches the heat exchanger of claim 1 but fails to teach the particular materials as claimed.
However, Duesler teaches that materials for heat exchangers in gas turbine engine applications may be made of high performance nickel-chromium alloy such as an austenitic nickel-chromium-based superalloy (e.g., INCONEL or HAYNES 282), metals, ceramics, or other materials suitable to withstand high temperatures (Paragraph 0046).
Therefore, it would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the invention to select a nickel alloy as to claim 12, Haynes 282 as to claim 13 and one or more of ceramics and metals as to claim 14  as the material for the heat exchanger, as taught by Duesler, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of  See MPEP 2144.07.
The recitation “wherein the heat exchanger is additively-manufactured” as to claim 13 is considered to be a product by process limitation. MPEP 2113 clearly states "Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different processes." In this instance, the product taught by Herring as modified is the same as the product claimed (produced by additive manufacturing per Herring’s Paragraphs 00012 & 0031), meeting the limitation of the claim.

Response to Arguments
Applicant’s arguments, see remarks, filed 01/04/2021, with respect to the rejection of claim 1 under 35 USC 103 as being unpatentable over Herring in view of Song have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection, necessitated by amendment, is made in view of Herring in view of Andersen. In this case, the Andersen reference replaces the Song reference in teaching a heat exchanger employing complimentary riblets/turbulators along first and second flow passages in the manner claimed.
All remaining arguments are dependent on the aforementioned ones.

 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE O. CLASS-QUINONES whose telephone number is (571)270-0199.  The examiner can normally be reached on Monday - Friday 5:30am - 2:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Jianying Atkisson or any of the art unit supervisors, Frantz Jules, Len Tran and Edward Landrum can be reached on 571-270-7740, 571-272-6681, 571-272-1184 and 571-272-5567 respectively.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOSE O CLASS-QUINONES/
Examiner, Art Unit 3763

/JIANYING C ATKISSON/Supervisory Patent Examiner, Art Unit 3763